PER CURIAM.
Defendant-appellants seek review of an adverse final summary judgment and an order denying defendant Ronlee’s motion to amend its counterclaim and to file a third party complaint.
We have carefully, considered the record, briefs, and arguments of counsel and have concluded that the appellant has failed to
show an abuse of the lower court’s discretion. See Brown v. Montgomery Ward & Company, Fla.App.1971, 252 So.2d 817; Mandala v. Sarrow, Fla.App. 1970, 234 So. 2d 14; McKean v. Kloeppel Hotels, Inc., Fla.App.1965, 171 So.2d 552; McNutt v. Sherrill, Fla.App.1962, 141 So.2d 309.
Accordingly, the judgment is affirmed.